In a proceeding to vacate a lien obtained pursuant to Social Services Law § 104, the New York City Human Resources Administration appealed from an order of the Supreme Court, Kings *611County (G. Aronin, J.), dated October 19, 1993, which granted the application of Robert Serrano to vacate its lien in the amount of $13,202.45. The appeal was calendared on March 14, 1995 and was determined on May 1, 1995. During the pendency of the appeal, the order appealed from was vacated by order of the Supreme Court, Kings County (G. Aronin, J.), dated October 26, 1994, upon a motion for reargument made by the New York City Human Resources Administration.
Ordered that on the Court’s own motion, counsel for the respective parties are directed to appear before this Court on May 31, 1995, at 12:00 Noon to be heard upon the issue of the imposition of appropriate sanctions, if any, pursuant to 22 NYCRR 670.2 (g), for their failure to timely notify this Court of the vacatur of the order appealed from; and it is further,
Ordered that the unpublished decision and order of this Court dated May 1, 1995, in this case is recalled and vacated and the appeal is dismissed, without costs or disbursements. Balletta, J. P., Ritter, Altman and Goldstein, JJ., concur.